UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7352



VICTOR PERKINS,

                                                 Plaintiff - Appellant,

             versus


WARDEN A. F. BEELER,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (5:06-ct-03060-BO)


Submitted:    October 31, 2006               Decided:   December 1, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Perkins, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Victor Perkins appeals a district court order and judgment

summarily dismissing his civil rights complaint under 28 U.S.C.

§ 1915(g) (2000) because he had three prior actions that were

dismissed as frivolous. Dismissal under the three strikes provision

of § 1915(g) is reserved for those persons defined as prisoners.

Perkins is civilly committed and not considered a prisoner.   See 28

U.S.C. § 1915(h) (2000); Michau v. Charleston County, S.C., 434 F.3d

725, 727 (4th Cir.), cert. denied, 126 S. Ct. 2936 (2006).

           Despite the fact that the dismissal under § 1915(g) was

improper, we affirm on alternate reasoning.    See United States v.

Smith, 395 F.3d 516, 519 (4th Cir. 2005) (finding that court is not

limited to grounds offered by district court for its decision but

may affirm on any grounds apparent from the record).        Perkins’

complaint is clearly frivolous as he failed to state a claim of

cruel and unusual punishment or deliberate indifference to medical

needs.   See 28 U.S.C. § 1915(e)(2)(B)(i), (ii) (2000).

           Accordingly, we grant Perkins’ motion to proceed in forma

pauperis and affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED


                                - 2 -